NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ERSHAD KHAJA MOIN,                              No.    12-71069

                Petitioner,                     Agency No. A070-935-035

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Ershad Khaja Moin, a native and citizen of Bangladesh, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings. Silaya

v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s denial of CAT relief because

Moin failed to show it is more likely than not that he would be tortured by or with

the consent or acquiescence of the government of Bangladesh. See Zheng v.

Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (fear of torture speculative);

Ornelas-Chavez v. Gonzales, 458 F.3d 1052, 1059 (9th Cir. 2006) (“Acquiescence

of a public official requires that the public official, prior to the activity constituting

torture, have awareness of such activity” (citation and internal quotation marks

omitted)).

      PETITION FOR REVIEW DENIED.




                                            2